The opinion of the court was delivered by
Bergen, J.
At the March term, 1922, of this court, a judgment of the Supreme Court in favor of plaintiffs was affirmed (97 N. J. L. 497), and on the opening of the present term a petition was filed by defendant praying a reargument of the cause. The propriety of granting this request was duly argued, and, after due consideration of' the petition and argument, we are of opinion that a reargument should be denied. The basis of the petition is that the receipt of monthly premiums by the local camp after due date was beyond the authorized agency conferred on the local camp, by the sovereign camp to act for it, and that, as by its rules the non-payment of premiums on the due date, the certificate of insurance became automatically void, the local camp could not reinstate the certificate by the acceptance of dues after the date fixed by the constitution and by-laws of the sovereign camp. If the limited agency thus claimed be assumed to exist, it does not follow that it controls this case. *197It appears from the record that the local camp had a fund of $12,000, arising from dues paid by the members, in which the sovereign camp has no interest, but the insured has as a member of the local camp; that by a resolution of the local camp it was agreed that it would pay, out of its funds, all dues for one month of members as they fell due, to be later repaid to the local camp by the insured. Such was the course pursued in this case, and the local camp, in due course, forwarded the dues of the insured in the same manner as if he had in person paid them. He was not bound to pay in person, but could do so by the hands of any agent of his selection, and in this case the local camp had agreed to act as his agent and make the payments claimed to be in default for him out of the fund in which he had an interest, and as his agent did make the payment, there was no default in a payment which would forfeit the certificate. It was of no interest to the sovereign camp who* paid the money, and the application by the local camp of money belonging to. the insured, to the payment of dues under the agreement of agency for that purpose, had the same effect as if paid by the insured in person. The real situation is that the local camp had in hand a sum of money in which the insured had an interest, out of which it agreed to pay a premium for him when it fell due, and did so, forwarding the money to the sovereign camp without default. We think that the local camp was the agent of the insured to pay the premium out of the fund in its hand in which he had an interest; that it had in hand as agent of the insured the premium of ninety cents, the alleged default in payment of which is the basis of the attempted forfeiture, and that it was sent to’ defendant and accepted as payment from the local camp in due course. The cases of Northern Assurance Co. v. Grand Building View Assn., 183 U. S. 308, and Woodmen of America v. Tevis, 117 Fed. Rep. 369, have been considered, but in our opinion do not apply to the facts in this case, where the local camp acted as agent for its members in payment of dues.
The application is denied.